IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

JILL M. BECKMAN,

Plaintiff,
Case No. 1:18-cv-00985-DCN
v.
Judge Donald C. Nugent
GUARDANT HEALTH, INC.,

Defendant.

DECLARATION OF AMELIA MERRILL

I, Amelia Merrill, declare that I am competent to testify to the following facts
based upon personal knowledge and that these facts are true and correct:

1. I am employed by Guardant Health, Inc. Since May 2017, I have held the
position of Vice President of People Operations. In this position, I plan, organize and
manage the overall human resources functions for the Company, including the
administration of human resources policies and procedures. I am personally familiar
with Guardant’s human resources policies and procedures, and J have access to some
business and corporate records of Guardant.

2. Guardant terminated Jill Beckman effective October 2, 2017 for
misconduct. The Company notified Ms. Beckman by phone about her termination on
September 18, 2017 and later provided her with written notice on September 20, 2017.
On September 20, the Company provided Ms. Beckman two weeks’ notice and a draft

separation agreement for her consideration. I signed Ms. Beckman’s Letter of
Termination, A true and accurate copy of the Letter of Termination and draft
separation agreement provided to Ms. Beckman on September 20, 2017 is attached as
Exhibit A. The last page of Exhibit A is an Adobe Sign Document History, which
accurately reflects this document was created on September 19, 2017, emailed to me
on September 19, reviewed by me on September 19, signed by me on September 20,
2017, and emailed to me, Ms. Beckman, and Ms. Jenkins on September 20.

3. I did not offer a neutral employment verification as a term of the
separation agreement sent to Ms. Beckman. Ms. Beckman did not propose to me, or
to my knowledge any other management-level employee, any modifications to the
proposed separation agreement, including no proposal to include a neutral
employment verification obligation for Guardant.

4. On October 5, 2017, I re-reviewed the separation agreement for Ms.
Beckman and signed it on behalf of the Company. I sent the agreement to now former
Guardant People Operations Manager Casey (Khoo) Jenkins to email to Ms. Beckman
for her consideration and signature. Ms. Jenkins emailed Ms. Beckman a copy of the
separation agreement on October 5, 2017. Attached as Exhibit B is a true and accurate
copy of the separation agreement Ms. Jenkins emailed Ms. Beckman on my behalf. The
last page of Exhibit B is an Adobe Sign Document History, which accurately reflects
this document was created on October 5, 2017, emailed to me on October 5, reviewed
and signed by me on October 5, emailed to Ms. Beckman on October 5, reviewed by
Ms. Beckman on October 5, electronically signed by Ms. Beckman on October 6, 201 7,

and emailed to me, Ms. Beckman, and Ms. Jenkins on October 6.
5. As a Vice President of Guardant, I have the authority to bind the
Company to certain contractual obligations, including obligations in separation
agreements such as the agreement with Ms. Beckman (Exhibit B).

6. Guardant provides standard separation documents to all of its
employees at the time of their termination, regardless of the reason for their separation,
whether the separation was voluntary or involuntary, and regardless of whether the
employee is offered or signs a separation agreement. The standard separation
documents consist of an Acknowledgment of Separation Documents, Notice to
Employee as to Change in Relationship, Final Paycheck Acknowledgment, and an
acknowledgment that company property has been returned.

7. The standard separation documents are listed in Guardant’s standard
termination checklist. This checklist applies to the separation of all employees,
regardless of the reason for their separation or whether they were offered or signed a
settlement agreement. A true and accurate copy of the termination checklist is
attached as Exhibit C.

8. Ms. Jenkins emailed Ms. Beckman with the standard separation
documents on October 5, 2017. Ms. Beckman acknowledged the documents with an
electronic signature and returned them to Guardant on October 6, 2017. A true and
accurate copy of these separation documents is attached as Exhibit D. The last page of
Exhibit D is an Adobe Sign Document History, which accurately reflects that this
document was created on October 5, 2017, signed by Ms. Jenkins on October 5, emailed

to Ms. Beckman on October 5, reviewed by Ms. Beckman on October 5, signed by Ms.
Beckman on October 6, 2017, and emailed to me, Ms. Beckman, and Ms. Jenkins on
October 6.

9. In her role as a people operations manager, Ms. Jenkins had the authority
to sign correspondence to employees on behalf of Guardant, such as
Acknowledgement of Separation Documents and Notice to Employee as to Change in
Relationship. Ms. Jenkins did not have the authority to bind Guardant to any
contractual obligations.

10. | Guardant provided Ms. Beckman with the separation payment set forth
in the separation agreement because Ms. Beckman executed the separation agreement.
If Ms. Beckman had not signed the standard separation documents, she would have
still received the separation payment because she signed the separation agreement.

10. | Guardant’s policy regarding employment verifications for former
employees is to limit responses to verification requests to the dates of employment, the
employee’s salary or wage at the time of termination, and the employee's last title.
Non-management employees in the Company’s people operations department (the
human resources department) respond to requests for employment verifications.

11. Davina Patel is a former people operations associate in Guardant’s
people operations department. She was a non-management employee throughout her
employment with Guardant.

42 Guardant did not respond to the Ohio Department of Job and Family

Services’ inquiry about the reason for Plaintiff's termination.
I declare under penalty of perjury under the laws of the United States of

America and the State of Ohio that the foregoing is true and correct. Executed this

(u-

Anielia Merrill

@ day of May, 2019.
EXHIBIT A
GUARDANT HEALTH

Seplember 18, 2017

Attn: JH Beckman
6900 Spencer Lake Road
Medina, OH 44256

Private & Confidential ~ Letter of Termination
Dear Jil:

| regret to inform you that your employment with Guardant Health will be terminating effective
October 2, 2017, for violation af your final written warning and in accordance with our company's at-
will employment policy, which permits either ihe Cormpany or you to terminate your employment al any
time, with or without reason and with or without notice.

From Septernber 18, 2017 to October 2, 2017 you will be working tO transition your clients
over to Alicia Madison. However, we do not expect you to actively be warking your accounts, On
October 2, 2017, you will receive your final paycheck for all accrued PTO and wages owed to you, less
applicable taxes. Any commission owed to you will be paid separately once calculated around the 15"
of the following month. You will also be receiving a Separation Agreement, which you will need to
review and sign should you choose to accept the terms of the separation agreement.

At this time, | would like to remind you of your obligatians under the Confidentiality Agreement,
whieh you sidned on September 8,2016. Should you violate your obligations relating to confidentiality
the Company may terminate you imrnediately and you will not be eligible lo ths severance package.

We wish you well in your future endeavors. Should you have any questions please do not
hesitate fo reach out to the People Tear directly by emailing peopleteam@quardanihealth.com

 

Sincerely yours,

sell, Merell

anche B eaeyl Clee
Amelia Merrill

Title: VP, People

Date: Sep 20,2017

 

BUSPOANTHEALTH | S05 Penchecct Drive, Rethvood City. CA @4084 USA 7 855.698.8887 clent services | 888.074.4258 fax | wew.quardanthealth.com

Confidential GH 000372
 

RDANT HEALTH

October 2, 2017

Jill Beckman
6900 Spencer Lake Road
Medina, QH 44256

Re: Terms oF SEPARATION

Dear Jill:

This letter confirms the agreement between you and Guardant Health (the “Company”)
concerning the terms of your separation and offers you the separation cormpensation we discussed in
exchange for a release of claims. “8

 

1. Separation Date: As you know, September 18, 2017 was your last day in your role as
Account Executive at which time you began fo transition your role over to Alicia Madison, Your
employment with the Company will cease effective October 2, 2017 after the transition period.

AF cs

2. Acknowledgment of Payment of Wages: On October 2, 2017 you will receive your
final paycheck in the arnount. of STBD for all wages, salary, reimbursable expenses, accrued vacation
and any similar payments due yOu from the Company as ef the Separation Date.

 

iS rs
3. Separation Chiipensétiaine In-exchange for your agreement to the waiver of claims set

   
 

forth in paragraph 6, below, th mpany agrees to: (a) pay you a total of 4 weeks base pay less
applicable state and f sdéral payro C luctions and withholdings; (6) reimburse any premium payments
you make to.continue your existing leith. insurance coverage under COBRA for up to 1 month. By

signing below, you acknowledge that are receiving the separation compensation outlined in this
paragraph in. consideration for waiving: your rights to claims referred to in this agreement and that you
would not otherwise be enti led t to the separation compensation

 

 

 

 
  
  

4, Retum of Company Property: You hereby warrant to the Company that you have
returned to the Compar yall property or data of the Cornpany of any type whaisoever that has been in
your possession or control,

5. Confidential Information: You hereby acknowledge that you are bound by the attached
agreement dated September 8, 2016, and that as a result of your employment with the Company you
have had access to the Company's Proprietary Information (as defined in the agreement}, that you will
hold all Proprietary Information in strictest confidence and that you will not make use of such Proprietary

TAIARGANTHEALTH | 505 Peneoscot Drive, Reriweod City, CA 94080 USA | 855.698.8887 clenf services | 885.974.4258 fax | wew.gquardanthesith.com

Confidential GH 000373
 

UARDANT HEALTH

information on behalf of anyone. You further confirm that you have delivered to the Company all
documents and data of any nature containing or pertaining to such Proprietary Information and that you
have not taken with you any such documents or data or any reproduction thereof.

6. Waiver _of Claims: The payments and promises set forth in this agreement are in full
satisfaction of all accrued salary, vacation pay, bonus pay, profit-sharing, stock options, termination
benefits or other compensation to which you may be entitled by virtue of your employment with the
Company or your separation fram the Company. You hereby release and waive any other claims you
may have against the Company and its owners, agents, officers, shareholders;. employees, directors,
attorneys, subscribers, subsidiaries, affiliates, successors and assigns (coll actively “Releasees”), whether
known or nat known, including, without limitation, claims under any.employment laws, including, but not
limited to, claims of unlawful discharge, breach of contract, breach of the covenant of good faith and fair
dealing, fraud, violation of public policy, defarnation, physical injury, emotional distress, claims for
additional compensation or benefits arising out of your employment or your separation of amployment,
claims under Title Vil of the 1964 Civil Rights Act, as amende aryland: State Government Articla 20-
602, et seq., and any other laws and/or regulations relating to employment or employment
discrimination, including, without limitation, clains based on age or.under the Age Discrimination in
Employment Act or Older Workers Benefit Protection Act. By signing below, you expressly waive any
benefits of Section 1542 of the Civil Code of the’ pie of California (and/or any other state or Federal

provision of similar effect), which provides as follows:
an

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT

KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE

RELEASE, WHICH IF KNOWN: BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR

HER SETTLEMENT wi TH THE DEBTOR. " ‘by

Notwithstanding the foregoing, this waiver and release of claims does not extend to any rights,
which as a matter of law cannot aived. and: i) jeased.

 
   
  
     

 

    
   

 

ou agree that you will not disparage Releasees or their products,
services, agents, representatives, clir tors, officers, shareholders, attorneys, employees, vendors,
affiliates, successors or assi or any person acting by, through, under or in concert with any of thern,
with any written or oral staternent.

7.  Nondisp: ragement :

   

    
 

Leal and Equitable Remedies: You agree that Releasees have the right to enforce this
agreement and any ¢ {its provisions by injunction, specific performance or other equitable relief without
prejudice to any other rights or remedies Releasees may have at law or in equity for breach of this
agreement. -

 

  
   

ae
se

9. Attormeys’ Fees: If any action is brought to enforce the terms of this agreement, the
prevailing party will be entitled to recover its reasonable attorneys’ fees, costs and expenses from the
other party, in addition to any other relief to which the prevailing party may be entitled.

GUABDANTHEALTH [ 505 Penovscot Drive, Redwend City, CA 84063 USA | 855.898.8887 clent services | §86.874,4258 fax | www.guardanthealth.com

Confidential GH 000374
GUARDANT HEALTH’

10. Confidentiality: The contents, terms and conditions of this agreement must be kept
confidential by you and may not be disclosed except to your accountant or attorneys or immediate
family or pursuant to subpoena or court order. You agree that if you are asked for information
concerning this agreement, you will state only that you and the Company reached an amicable resolution
of any disputes conceming your separation from the Company. Any breach of this confidentiality
provision shall be deerned a material breach of this agreement. Lo,

ii. No Admission of Liability: This agreement is not and. shall not be construed or
contended by you ta be an admission cr evidence of any wrongdoing r lability on the part of
Releaseés, their representatives, heirs, executors, attorneys, agents partners, fficers, shareholders,
directors, employees, subsidiaries, affiliates, divisions, successors.or assigns. This agreement shall bes
afforded the maximum protection allowable under Federal Rules: ‘of Evidence Rule 408, Maryland Rules
of Evidence Rule 5-408, and/or any other state or Federal provisions of similar effect.

» mA - o

12. Entire Agreement: This agreement conetitutss the entife agreement between you and
Releasees with respect to the subject matter hereof ands edes all prior negotiations and
agreements, whether written or oral, relating to such subject’ matter other than the confidentiality
agreement referred to in Pee 5, above. You acknowledge that neither Releasees nor their on

 

   

 

 

 
  

 
 
     

agreement, and you acknowledge that you have: ‘exeoutsd
promises, representations and warranties as are contained herein. +
eer we
13. Modification: |Lis expressly agreed that this agreement may not be altered, amended,
modified, or otherwise changed in ay respect except, by another written agreement that specifi cally
refers to this agreement, exé
agreement, “

 
 
  

 

GUARGANTHEALTH { 505 Penobscot Drive, Recwwood City, CA $4060 USA | 859.098.8887 cent services | 888.974.4258 fax | wwrw.guardantheaith.com

Confidential GH 000375
NT HEALTH’

 

14. Review of Separation Agreement: You understand that you may take up to twenty-one
(21) days to consider this agreement and, by signing below, affirm that you were advised to consult with
an attorney prior to signing this agreement. You also understand you may revoke this agreement within
seven (7) days of signing this document and that the separation compensation to be provided to you

pursuant to Paragraph 3 will be provided only after the end of that seven (7) day revocation period.
A

if you agree to abide by the terms outlined in this letter, please sign this letter below and also sign the
attached copy and return it to me. | wish you the best in your future endeavors.

 

  

 

Sincerely,
Guardant Health
By:
Amelia Merrill
_ > MP, People
READ, UNDERSTOOD AND AGREED:
eS “ yl, et
Signature Date: ”

Jil Beckman”

 

GUARDANTHEALTH | 505 Perchbscat Drive, Redwood City, CA 94064 USA | 895.696.8887 clent services | 859.974.4258 fax | www.guardanthealth.com

Confidential GH 060375
 

ee

 

 

 

.. cont Employee Separation

Letter and Draft Separation
Agreement

 

Adabe Sign Document History 09/20/2017
cocns Created: 09/19/2017
By: Casey Khoo (ckhoo@guardanthealth.com)}
erent wp HORSE i RE os set SAE amb Status: Signed
Transaction iD: CBICHBCAABAAdVmASrNKgZ OcbunkPubViKyjyraxtéze

 

 

 

."Employee Separation Letter and Draft Separation Agreement”
History

Document created by Casey Khoo (ckhoo@guardantheatth.com)
09/19/2017 - 8:28:23 PM PDT- IP address: 75.40.18.75

Document emailed to Amelia E Merrill (amerrill@quardanthealth.com) for signature
OG49/2017 - 8:27:21 PM PDT

Document viewed by Amalia E Merrill (amerrill@guardanthealth.com)
O9NG/2017 - 8:54:36 PM PDT- IP address: 107.77.213.292

Document e-signed by Amelia E Merrill (amerrili@quardanthealth.cam}
Signature Date: 09/20/2017 - §:22:50 AM PDT - Time Source: server- IP address: 71.05.193.201

Signed document emailed to Amalia E Merrill (arnerrill@quardanthealth.com}, jilbeckman1 123@aqmail.com,
Casey Khoo (ckhoo@guardanthealth.com), and peopleteam@guardanthealth.com

OG/20/2017 - 8:22:50 AM PDT

| Adabe Sign

 

 

 

Confidential

GH 000377
EXHIBIT B
 

October 2, 2017

Jill Beckman
68900 Spencer Lake Road
Medina, OH 44256

RE: TERMS oF SEPARATION

Dear Jill:

This letter confirms the agreement between you and Guardant Health (the “Company”) concerning
the terms of your separation and offers you the separation compensation we discussed in exchange for a
release of claims.

1. Separation Date: As you know, September 18, 2017 was your last day in your role as
Account Executive at which time you began to transition your role over to Alicia Madison. Your employment
with the Company will cease effective October 2, 2017 after the transition period,

2, Acknowledgment of Payment of Wages: On October 2, 2017 you will receive your final
paycheck in the amount of STBD for all wages, salary, reimbursable expenses, accrued vacation and any
similar payments due you from the Company as of the Separation Date.

3. Separation Compensation: In exchange for your agreement to the waiver of claims set
forth in paragraph 6, below, the Company agrees to: (a) pay youa total of 4 weeks base pay less applicable
State and federal payroll deductions and withholdings; (b) reimburse any premium payments you make to
continue your existing health insurance coverage under COBRA for up to 1 month. By signing below, you
acknowledge that you are receiving the separation compensation outlined in this paragraph in
consideration for waiving your rights to claims referred to in this agreement and that you would not
otherwise be entitled to the separation compensation.

4, Return of Company Property: You hereby warrant to the Company that you have
returned to the Company all property or data of the Company of any type whatsoever that has been in
your possession or control.

5. Confidential Information: You hereby acknowledge that you are bound by the attached
agreement dated September 8, 2016, and that as a result of your employment with the Company you
have had access to the Company's Proprietary Information (as defined in the agreement}, that you will
hold all Proprietary Information in strictest confidence and that you will not make use of such Proprietary

GUABDAMTHEALTH | 505 Penobscot Drive, Redwood Cily, CA $4083 USA | 896.998.8887 chen? senvces | 888,974.4258 fx | www.gquardanthealth.com

 

BECKMAN 000210
 

Information on behalf of anyone. You further confirm that you have delivered to the Company all documents
and clata of any nature containing or pertaining to such Proprietary Information and that you have not taken
with you any such documents or data or any reproduction thereof.

6, Waiver of Claims: The payments and promises set forth in this agreement are in full
satisfaction of all accrued salary, vacation pay, bonus pay, profit-sharing, stock options, termination
benefits or other compensation to which you may be entitled by virtue of your employment with the
Company or your separation from the Company. You hereby release and waive any other claims you may
have against the Company and its owners, agents, officers, shareholders, employees, directors, attorneys,
subscribers, subsidiaries, affilates, successors and assigns (collectively “Releasees”), whether known or
not known, including, without limitation, claims under any employment laws, including, but not limited to,
claims of unlawful discharge, breach of contract, breach of the covenant of good faith and fair dealing,
fraud, violation of public policy, cefamation, physical injury, emotional distress, claims for additional
compensation or benefits arising out of your employment or your separation of employment, claims under
Title Vil of the 1964 Civil Rights Act, as amended, Maryland State Government Article 20-602, et seq., and
any other laws and/or reguiations relating to employment or employment discrimination, including, without
imitation, claims based on age or under the Age Discrimination in Employment Act or Older Warkers
Benefit Protection Act. By signing below, you expressly waive any benefits of Section 1542 of the Civil
Code of the State of California (and/or any other state or Fecleral provision of similar effect), which provides
as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR.”

Notwithstanding the foregoing, this waiver and release of claims does not extend to any rights,
which as a matter of law cannot be waived and released,

“7

7. Nondisparagement: You agree that you will not disparage Releasees or their products,
services, agents, representatives, directors, officers, shareholders, attorneys, employees, vencors,
affiliates, Successors or assigns, or any person acting by, through, uncer or in concert with any of them,
with any written or oral statement.

8. Legal and Equitable Remedies: You agree that Releasees have the right to enforce this
agreement and any of its provisions by Injunction, specific performance or other equitable relief without
prejudice to any other rights or remeclies Releasees may nave at law or in equity for breach of this
agreement,

 

9. Attorneys’ Fees: If any action is brought to enforce the terms of this agreement, the
prevailing party will be entitled to recover its reasonable attorneys’ fees, costs and expenses from the other
party, in adclition to any other relief to which the prevailing party may be entitled.

 

THEALTH | BOA Panchocot Drive, Redwood Cily, OA G40GH USA | 855.898.6887 ser: z

 

tees | 688.974.4288 fox | waw.guardanthealth.com

BECKMAN 000211
 

10. Confidentiality: The contents, terms and conditions of this agreement must be kept
confidential by you and may not be disclosed except to your accountant or attorneys or immediate family
or pursuant to subpoena or court order. You agree that if you are asked for information concerning this
agreement, you will state only that you and the Company reached an amicable resolution of any cisputes
conceming your separation from the Company. Any breach of this confidentiality provision shall be
deemed a material breach of this agreement.

11. NoAdmission of Liability: This agreement is not and shall not be construed or contended
ny you to be an admission or evidence of any wrongdoing or liability on the part of Releasees, their
representatives, heirs, executors, attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns. This agreement shall be afforded the maximum
protection allowable under Fecleral Rules of Eviclence Rule 408, Maryland Rules of Evidence Rule 5-408,
and/or any other state or Fecleral provisions of similar effect.

12, Entire Agreement: This agreement constitutes the entire agreement between you and
Releasees with respect to the subject matter hereof and supersedes all prior negotiations and agreements,
whether written or oral, relating to such subject matter other than the confidentiality agreement referred to
in paragraph 5, above. You acknowledge that neither Releasees nor their agents or attorneys have made
any promise, representation or warranty whatsoever, either express or implied, written or oral, which is not
coniained in this agreement for the purpose of inducing you to execute the agreement, and you
acknowlecige that you have executed this agreement in rellance only upon such promises, representations
and warranties as are contained herein.

modified, or otherwise changed in any respect except by another written agreement that specifically refers
to this agreement, executed by authorized representatives of each of the parties to this agreement.

13. Modification: [t is expressly agreed that this agreement may not be altered, amended,

 

ANTHMEALTH | 505 Fenchscot Drive, Aecwood City, CA 84063 USA [ 858.663.8867 cia! senices | 888.074.4258 fax | www.quardanthealth.com

BECKMAN 000212
 

14, Review of Separation Agreement: You understand that you may take up to twenty-one
(21) days to consider this agreement and, by signing below, affirm that you were advised to consult with
an attorney prior to signing this agreement. You also understand you may revoke this agreement within
seven (7) days of signing this document and that the separation compensation to be provided to you
pursuant to Paragraph 3 will be provided only after the end of that seven (7) day revocation period.

If you agree to abide by the terms outlined in this letter, please sign this letter below and also sign the
attached copy and return it to me. | wish you the best in your future endeavors.

sincerely,
Guardant Health

AnOUEE Morell.

 

 
  

By:
Amelia Merrill
VP, People
READ, UNDERSTOOD AND AGREED:
Jil Beckie
Signature?" oe Date: Oct 6, 2017

Jill Beckman

one | BB5.974.4258 fax ) vevw.quardanthealit.com

 

BECKMAN 000213
 

 

zg

Separation Agreement

 

 

Adobe Sign Document History 10/06/2017
° Created: 10/05/2017
By: Casey Khoo (ckhoo@guardanthealth.com)
Status: Signed
Transaction (DB: CEJCHBCAABAAZzd2dysP8tioUecU _eJzdB7iSK-JbS_J

 

 

 

 

"Separation Agreement" History

2) Document created by Casey Khoo (ckhoo@guardanthealth.com)
40/05/2017 - 9:47:15 AM PDT- IP address: 75.40.18.78

Document emailed to Amelia E Merrill (amerrill@guardanthealth.com) for signature
10/05/2017 - 9:48:04 AM PDT

Document viewed by Amelia E Merrill (amerrill@guardanthealth.com)
10/05/2017 - 9:50:01 AM PDT- IP address: 50,233,158.2

i Document e-signed by Amelia E Merrill (amerrill@guardanthealth.com)
Signature Date: 10/06/2017 - 9:50:42 AM PDT - Time Source: server- IP address: 50.293.156.2

- Document emailed to Jill Beckman (jillbeckman4 123@gqmail.com) for signature
10/05/2017 - 9:50:43 AM PDT

7) Document viewed by Jill Beckman (jillbeckman1 123@gmail.com)
10/08/2017 ~ 10:30:09 AM PDT- IP address: 107.77.192.167

é% Document e-signed by Jill Beckman {jillbeckman1123@gmail.com)
Signature Date: 10/06/2017 - 11:24:59 AM PDT - Time Source: server- IP address: 107.9.182.107

 

Signed document emailed to Amelia & Merrill (amerrill@quardanthealth.com), Jill Beckman
(illbeckman{123@gmail.com) and Casey Khoo (ckhoo@gquardanthealth.cam)
10/06/2017 - 11:24:59 AM PDT

  

 

BECKMAN 000214

 
EXHIBIT C
 

 

Termination Checklist

 

Manager's Name

Would you re-employ this person

 

 

O Yes 1. Company Property Returned
f No

[1 Company Security Swipe Pass {] Unused Business Cards

C1 Building Keys (if applicable) C} Office Supplies

[Desk Keys C1 Desktop Computer

[1 Company Files O Laptop & Charger

O Customer Lists/Details QO Cell Phone & charger (if applicable)

[1 Vendor Lists/Details Company Credit Card (if applicable)

2. Manager Actions

 

 

C1 Notify People Operations, Payroll and IT as soon as you receive letter of resignation or
intend to terminate an employee and provide the required departments with proposed
departure date.

O Collect all company property including IT Equipment and notify both IT and Payroll once
all company property has been returned.

Cf] Conduct a thorough handover with the departing employee in order to minimize tacit
knowledge loss

(1 Update vendors if terminated employee had purchasing authority or signatory authority

CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER GH 000694
3. People Operations

 

 

{1 Ensure terminated employee has received all required forms and information
O Conduct exit interview and or send exit interview email link

{1 Deactivate terminated employee from all benefits systerns and HRIS after final wage
payment

{J Ensure terminated employee signs the acknowledgement of receipt of separation forms

[1 Ensure the company has been provided with the terminated employee's forwarding details

4, Payroll Actions

 

 

DO Calculate PTO pay based on accrued PTO

O calculate and process final wage payment (to be paid on last date of employment) once
employee has returned all company property

€) Deactivate terminated employee in all Payroll systems

O archive employee's personnel file

wi

IT Actions

 

 

Deactivate terminated employee's computer access
Deactivate terminated employee's security swipe pass

Forward terminated employee's email to manager (if requested)

0 08 O 4

Forward desk phone to manager (if required)

6, Termination Documents

 

 

Document Date Date Date
Given Rec'd Sent

 

C2 COBRA-California Notice to Carrier

 

(COBRA Continuation Coverage Information

 

£1 Final Wages Payment (to be paid

 

 

 

immediately upon termination)

 

Page 2

CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER

GH 000695
 

C} Health Insurance Premiurn Program (HIPP)
Notice

 

OCA Programs for the Unemployed (For
your Benefit) Pamphlet

 

Ci Notice to Employee as to (Change of
Status)

 

C1 Health Insurance Portability and
Accountability Act (HIPAA) Certificate

 

EO) 401k forms/info provided (if applicable)

 

Acknowledgment of Receipt of Termination

 

 

 

Documents and. forwarding details

 

Received by People Operations: Date:

Received by Payroll: Date:

Page 3

CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER GH 000696
EXHIBIT D
 

From: Adobe Sign <echosign@echosign.com>
Sent: Friday, October 6, 2017 11:31 AM

To: Casey Jenkins; Jill Beckman

Subject: Separation Documents between Casey Khoo, Casey Khoo and Jill Beckman is Signed and Filed!

 

Adobe Sign

GUARDANT HEALS

 

 

Sia ARS HAE mete tse A dda SE ee

 

Separation Documents between
Casey Khoo, Casey Khoo and Jill

Beckman is Signed and Filed!
To: Casey Khoo and Jill Beckman

Attached is a final copy of Separation Documents.
Copies have been automatically sent to all parties to the
agreement.

You can view the document in your Adobe Sign
account.

Why use Adobe Sign:

° Exchange, Sign, and File Any Document. In
Seconds!

. Set-up Reminders. Instantly Share Copies with
Others.

° See All of Your Documents, Anytime,
Anywhere.

To ensure that you continue receiving our emails, please add echosign@echosign.com to your address book or safe list.

GH 000017
GUARDANT HEALTH
Acknowledgement of Separation Documents

| Jill Beckman, acknowledge that | have received the below forms and information upon my
departure from Guardant Health. Your last day with Guardant Health will be October 03,

2017. | understand that employee references come through the People Operations Team and
cover last employee title, date of hire and date of separation only, Should | have any questions
| am to contact the People Operations Team.

Information regarding COBRA will be mailed directly to your home address from our carrier
infinisource. Should you not receive it within 14 business days please contact Casey

Jenkins —Manager, People Operations via email on clerkins@quardanthealth.com. Please
note that your 401k contriputions will remain with Vanguard unless you wish to roll them over.
You will need to contact vanguard directly to do this. (if aoplicable), Please also note you will
have 30 days from date of separation to exercise any vested shares, should you wish to do
so please contact Michael Wiley directly via email mwiley@quardanthealth.com . (If applicable)

My forwarding personal details are as follows:

Mailing Address: °°°0 Spencer Lake Road Medina, OH 44256
Mailing Address: Same as above
Personal Email: _ileckent123@gmail.com

Phone Number, 330-242-3773

 

| acknowledge that | have received my final wage payment for all hours worked including any

accrued PTO (if applicable) along with my notice to Employee as to Change in Employment
Relationship.

 

 

 

 

 

; Oct 6, 2017
Jill Beckman
Print Name - Employee Date
Mh Bechway,s
Hl Seckrnan (ct @ 20274
Signature — Employee
: Caesy Aloe
Casey Jenkins
Print Name — People Operations Signature ~- People Operations
GUARDANTHEALTH | 505 Penobscot Drive, Redwood City, CA 94063 USA | 855.698.8887 client services | 888.074.4258 fax |

www.guardanthealth.com

GH 000018
NOTICE TO EMPLOYEE AS TO CHANGE IN RELATIONSHIP
Guardant Health Inc.

NAME: Jill Beckman Social Security #
Your employment status has changed for the following reason:

Terminated due to violating a first and final written warning.

EFFECTIVE DATE: October 03, 2017

COMMENTS: For employment verification enquiries, the Company’s HR
Department will only confirm your start date, your employment end date, and
your annual salary as of your last day of employment.

 

Casey Kiss Oct 5, 2017

 

 

Casey Jenkins DATE
Manager, People Operations

Oct 6, 2017
DATE

| received a copy of this notice on:

 

LM Bethontt

Jil Bechinan (Get 8, 2917}

 

Jill Beckman

GH 000019
“

"

SS

se

GUARDANTHEALTH

 

Final Paycheck Acknowledgment

 

|, the undersigned recipient, have received the following paycheck(s) from
Guardant Health Inc.

1. Allowance Check for wages, payment in full for all hours owed up to and
including, October 03, 2017, which includes all accrued PTO less all applicable

taxes. Net payment is $3,844.74
SE.
INITIAL:

To the best of my knowledge, there is no additional money owed to me by Guardant
Health Inc. at the present time.

INITIAL: ©

Name of Recipient: Jill Beckman

Th BethgHan
Signature of Recipient Siiteciran (oce 2017

 

Date Oct 6, 2017

 

Name and title of People Operations: Casey Jenkins, Manager People Operations

Casey, Khoo
Signature of People Operations — 7

Date Oct 5, 2017

 

GUARDANT HEALTH INC.

GH 000020
EXHIBIT €
GUARDANT HEALTH, INC.
TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to return, any devices,
records, data, notes, reports, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items belonging to Guardant Health, Inc. (the
“Company”).

I further certify that I have complied with all the terms of the Company’s Confidential
Information and Invention Assignment Agreement signed by me, including the reporting of any
inventions and original works of authorship (as defined therein) conceived or made by me (solely
or jointly with others) covered by that agreement.

I further agree that, in compliance with the Confidential Information and Invention Assignment
Agreement, I will preserve as confidential all trade secrets, confidential knowledge, data and
other proprietary information relating to products, processes, know-how, designs, formulas,
developmental or experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information and other subject matter
pertaining to any business of the Company or any of its clients, consultants or licensees.

Date: Oct 6, 2017

Wh. Beckman

 

Employee’s Signature

Jill Beckman

 

Type/Print Employee’s Name

GH 000024

 

 
 

 

separation Documents

 

 

Adobe Sign Document History 10/06/2017
Created: 10/05/2017
By: Casey Khoo (ckhoo@guardanthealth.com)
Status: Signed
aad “ Transaction ID: CBJCHBCAABAAFam4ZhLA8IKS4IMHBQsAUE-3LbPMISSG

 

 

 

 

"Separation Documents" History

<3 Document created by Casey Khoo (ckhoo@guardanthealth.com)
10/05/2017 - 10:15:17 AM PDT- IP address: 75.40.18.75

£3, Document e-signed by Casey Khoo (ckhoo@guardanthealth.com)
Signature Date: 10/05/2017 - 10:18:39 AM PDT - Time Source: server- IP address: 75.40.18.75

 

+ Document emailed to Jill Beckman (jillbeckman1 123@gmail.com) for signature
10/05/2017 - 10:18:39 AM PDT

| Document viewed by Jill Beckman (jillbeckman1 123@gmail.com)
10/05/2017 - 10:30:35 AM PDT- IP address: 107.77.192.167

és Document e-signed by Jill Beckman (jillbeckman1123@gmail.com)
Signature Date: 10/06/2017 - 11:31:47 AM PDT - Time Source: server- IP address: 107.9.182.107

©2 Signed document emailed to Casey Khoo (ckhoo@guardanthealth.com) and Jill Beckman
(jillbeckman1123@gmail.com)

40/06/2017 - 11:31:47 AM PDT

   

Adobe Sign

 

 

GH 000022
